DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emmer et al. (US 2015/0217987 A1) in view of Siekmann (US 5,363,827).
Regarding claim 1, Emmer discloses a fluid delivery system comprising:
a storage vessel (311) for storing a fluid; a pump housing (310) provided in the storage vessel; a pump (317) insertable into the pump housing; and an isolation mechanism (319) comprising: a primary valve member (16) provided at one end of the pump housing (310)  near a bottom of the storage vessel in the fluid, said primary valve member configured to be biased in a fail-closed position and configured to isolate the pump in the pump housing from the storage vessel, see figures 3 and 7.
Emmer is silent as to a secondary valve member. It is not clear if figure 5 has a secondary valve.
Siekmann discloses a fuel pump (19) located within a container (11) and submerged in a fuel tank (13). The fuel pump has primary valve member (27) and secondary valve member (49) provided at the one end of the pump housing (19), said secondary valve member (47) configured to be biased in a fail-closed position and configured to provide a second and redundant isolation of the pump in the pump housing from the storage vessel 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Emmer by using a secondary valves as disclosed by Siekmann to draw fuel from the container.




Regarding claim 10, wherein the liquid is at least one of flammable fuel, liquefied gas, a non-petroleum fuel, liquefied hydrogen, and liquefied natural gas.
Regarding claim 11, wherein the secondary valve member (47) is actuated automatically when the pump is positioned on the isolation mechanism.
Regarding claim 12, wherein the secondary valve member (49) is actuated automatically to the fail-closed position when the primary valve member (27) is biased in the fail-closed position; see Siekmann figure 1.
Regarding claim 13, Emmer discloses an isolation mechanism (319)  for a pump in a fluid, comprising: a primary valve member (319) provided at one end of a pump housing (310), said primary valve member configured to be biased in a fail-closed position and configured to isolate the pump in the pump housing from a storage vessel; wherein the primary valve member (319) is configured to be actuatable externally (328) of the storage vessel ; wherein the primary valve member (319) comprises actuators that are hollow tubes (328) configured to provide venting (342) and purging for depressurization and clearing of any residual liquid or vapor in the pump housing; see fig. 7.
Emmer is silent as to a secondary valve member.
Siekmann discloses  a fuel pump (19) having a primary valve member (27) and a secondary valve member (49) provided at the one end of the pump housing, said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Emmer by using a secondary valves as disclosed by Siekmann to draw fuel from the container.
Regarding claim 14, wherein the primary valve member (319) comprises at least one first spring and at least one first contact, and wherein the secondary valve member (49) comprises at least one second spring and at least one second contact, wherein said at least one first spring and at least one first contact and the at least one second spring and at least one second contact are configured to bias the respective primary valve member and secondary valve member in the fail-closed position; see Siekmann, fig. 1.
Regarding claim 15, wherein the primary valve member (319) of the isolation mechanism comprises at least one first pneumatic piston (334), wherein the actuators comprise at least one first actuator that is a hollow tube (328) connected to the at least one first contact and includes an opening, wherein the at least one first pneumatic piston is configured to bias the at least one first actuator to contact the at least one first contact when pneumatic pressure is present; see fig. 7.
Regarding claim 16, wherein the primary valve member (319) further comprises at least one second pneumatic piston, wherein the actuators comprises at least one second actuator (plurality of actuators, col. 4 and l. 2; also see figure 5)  that is a hollow tube connected to a second contact of the at least one first contact and includes an opening, 
Regarding claim 17,  Emmer discloses  a method for removing and/or installing a pump from a storage vessel comprising the steps of:
closing a primary valve member (default position) provided at one end of a pump housing (310) in the storage vessel by actuating an actuator, wherein the primary valve member is configured to be biased in a fail-closed position, wherein the closing of the primary valve member isolates the pump in the pump housing from the storage vessel;
removing the pump (317).
Emmer is silent as to a secondary valve member.
Siekmann discloses a secondary valve member (49) provided at the one end of the pump housing is automatically closed (see figure 1), wherein said secondary valve member is configured to be biased in a fail-closed position and configured to provide a second and redundant isolation of the pump in the pump housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Emmer by using a secondary valves as disclosed by Siekmann to draw fuel from the container.
Regarding claim 18, wherein the actuating of the actuator (328) comprises removing pneumatic pressure from pneumatic pistons (334) that provide a force on at least one actuator connected to the primary valve member.
Regarding claim 19, further comprising purging the pump housing by providing purging gas through the at least one actuator (328), wherein the at least one actuator is a hollow tube that comprises an opening and monitoring a pressure of the purging gas to 
Regarding claim 20, further comprising installing the pump (317) and opening the primary valve member (319) by actuating the actuator so that fluid in the storage vessel is introduced into the pump housing (310), wherein the secondary valve member (49) is opened automatically.
Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose isolation valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747